Citation Nr: 0311105	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-17 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for hypertension.

2.	Entitlement to service connection for a back disorder.

3.	Entitlement to service connection for a vision disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The appellant served in the Puerto Rico National Guard from 
March 1948 to December 1966, with intermittent periods of 
active duty training.  Specifically, records from the 
Adjutant General's Office of the National Guard of Puerto 
Rico show that as a member of the Guard, he performed periods 
of active duty for training of 15 days each for each year 
from July 25th, 1948, to July 25th, 1965, with a period of 96 
days from March 5 to June 8, 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the appellant's claims on appeal.  
These claims were remanded to the RO by an April 2001 Board 
decision.  At the time, the claims were characterized as 
whether new and material evidence had been submitted to 
reopen the claims.  At the time of the remand, the Board 
indicated that examinations were to be conducted only if the 
claims were reopened.  Examinations were conducted and the 
claims have been addressed on a de novo basis by the RO.  
Thus, the Board concludes that the claims have been reopened 
by the RO and considered on the merits.  As it is to the 
veteran's advantage to have de novo review, the Board will 
conduct the review on a de novo basis as well.

During the course of this appeal, in a September 2002 rating 
decision, the veteran's claim for hearing loss was granted at 
a 10 percent evaluation.  Therefore, this claim in no longer 
in appellate status.


REMAND

The Board again notes that the veteran's claims on appeal 
were remanded in April 2001 for further development, to 
include VA examinations with medical opinions regarding the 
veteran's current medical status with respect to 
hypertension, a low back disorder, and a vision disorder, 
including the likely etiology of any disorders found.  It was 
specifically requested that the veteran's claims file should 
be provided to the examiners offering such opinions.  (Again, 
it is noted that the examinations were to be conducted if the 
claims were reopened and it appears that the Ro has reopened 
these claims.)

In reviewing the report of the veteran's hypertension 
examination dated June 2002, the Board notes that the 
examiner clearly indicated that the veteran's claims file was 
not available for review.  Although he offered an opinion as 
to the connection of the veteran's hypertension to service, 
he prefaced that opinion by indicating that he "could not 
tell because I do not have the record to look into this."  
Clearly, the Board's instructions were not followed for this 
examination, and further, it is clear that the examiner felt 
that a review of the record was necessary for him to offer an 
opinion.  Therefore, this issue must be remanded for a 
further examination at which the veteran's claims folder is 
present and available for review by the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998)

In reviewing the report of the veteran's eye examination 
dated June 2002, it is unclear as to whether the veteran's 
claims file was reviewed.  However, what is clear is that, 
while the examiner noted several different diagnoses of 
vision defects which the veteran had, the examiner offered no 
opinion as to the relationship of those diagnoses to service.  
While it appears that some of the veteran's diagnoses are 
related to age, the Board does not have the medical knowledge 
necessary to determine of its own accord which of the 
veteran's listed disabilities is by definition age related.  
The Board is therefore of the opinion that the veteran must 
be afforded another VA examination for his vision disability 
to determine his exact diagnoses, and for an opinion to be 
submitted by an examiner as to whether it is at least as 
likely as not that any vision disability which the veteran 
has is related to service.  See Stegall v. West, 11 Vet. App. 
268 (1998).

The Board is also of the opinion that further development is 
required as to the veteran's claim of entitlement to service 
connection for a back disorder.  Specifically, the veteran 
has mentioned several times, to include in the transcript of 
a September 1992 hearing at the RO, that he is currently 
receiving compensation for his back disability from the 
Department of Labor, apparently Workman's Compensation.  The 
main contention of the veteran regarding this claim is that 
he injured his back while on active duty for training, 
however, there are no service records that confirm the time 
his back injury took place.  The Board is of the opinion that 
any available records from Workman's Compensation may be very 
probative as to the question of when the veteran's injury 
occurred, and whether the veteran was at that time on active 
duty, and an attempt should therefore be made to obtain such 
records.

The Board regrets that further development in this case is 
required; however, the Board finds it necessary to ensure 
that the veteran is given every due process consideration he 
is entitled to.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the appropriate 
organization to obtain any available 
records from Workman's Compensation, 
regarding the veteran.  The veteran's 
assistance in obtaining these records 
should be requested as needed.

2.  Thereafter, the entire claims file to 
include records obtained pursuant to the 
above, if any, should be directed to the 
appropriate VA examiner(s) for a medical 
opinion(s) regarding the nature and 
severity of the appellant's hypertension, 
back disorder, and vision disorder.  The 
examiner(s) must review the claims file, 
and indicate in the examination report(s) 
that such review has been undertaken.  
After reviewing the records and examining 
the appellant, the examiner(s) is(are) 
requested to express an opinion as to the 
following questions as pertinent:

(a) What is the nature of the appellant's 
current medical status with respect to 
hypertension, a low back disorder, and a 
vision disorder?

(b) What is the apparent/likely etiology 
of EVERY disorder found?

(c) With respect to the disorders found, 
does the record establish that the 
appellant's current medical disorders 
claimed on appeal, if shown, were at 
least as likely as not incurred in or 
aggravated by military service?  In 
responding to this question, the 
examiner(s) should indicate the degree to 
which the opinion is based upon the 
objective findings of record as opposed 
to the history provided by the appellant.

The examiner(s) should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner(s).

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary).

4.  Specific attention is directed to the 
examination report(s) (if conducted).  If 
the examination report(s) do(es) not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the 
report(s) must be returned for corrective 
action.  38 C.F.R. § 4.2 (2002).

5.  The RO should then readjudicate the 
issues on the merits.  In the event the 
benefits sought are not granted, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





 



